Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to application no. 16/865,214 filed on 05/01/2020. 
Claims 1 – 48 are pending and ready for examination.


Priority
This application claims benefit of U.S. provisional application no. 62/843,318 filed on 05/03/2019.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/11/2020, 11/23/2020 and 09/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Allowable Subject Matter
Claims 1 – 48 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Application claims submitted on 05/01/2020 have been fully considered. Prior arts listed in IDS has been considered and an updated search has been conducted for independent claims 1, 13, 25 and 37. Applicant’s submission for independent claims 1, 13, 25 and 37 have overcome prior arts of record. The prior arts cited in IDS and PTO-892 have been found to be the closest prior arts, and the independent claims 1, 13, 25 and 37 are therefore allowable.
The prior art US 2020/0314807 discloses a method and apparatus for downlink (DL) transmission using preconfigured downlink resource in a wireless communication system (abstract and Fig.14 – Fig.16). This prior art teaches that a base station transmits preconfigured DL resource configuration to a UE, and transmits DL transmission using preconfigured DL resource (Fig.16 and ¶ [0262] and [0273]); but it does not teach whether the preconfigured DL resource configuration for DL transmission is in an idle mode or in a connected mode, as recited in the independent claims 1, 13, 25 and 37. 
The prior art US 2015/0098366 discloses a method of handling uplink/downlink configurations (Title and abstract). The method comprising receiving a first UL/DL configuration from a first cell in an idle mode; and receiving a second UL/DL configuration from the first cell in a connected mode (¶ [0014]). The prior art does not specify that the first UL/DL configuration and the second UL/DL configuration are for DL 
The prior art US 2018/0176847 discloses a method of managing indication of Coverage Extension (CE) level (Title and abstract). This prior art teaches that an eNB is configured to apply a number of CE level specific transmission repetition for UE in DL transmission when the UE in RRC idle state. (¶ [0163]). The prior art does not recite downlink resource configuration comprising a set of parameters comprising one or more of CE mode indicator for downlink communications in an  idle mode, as indicated in the independent claims 1, 13, 25 and 37.
The prior arts of record fail to teach a method performed by a user equipment (UE) to receive a second downlink resource configuration comprising a set of parameters comprising one or more of a frequency hopping indicator or a coverage enhancement (CE) mode indicator for downlink communications in an idle mode, and receives a first downlink resource configuration for downlink communications in a connected mode, as substantially described in the independent claims 1 and 25. The claims further state that the UE receives one or more downlink transmissions according to the first downlink resource configuration or the second downlink resource configuration, while in the idle mode.
The prior arts of record fail to teach a method performed at a base station to transmit to a user equipment (UE) a second downlink resource configuration comprising a set of parameters comprising one or more of a frequency hopping indicator or a coverage enhancement (CE) mode indicator for downlink communications to the UE in an idle mode and transmits a first downlink resource configuration for downlink 
The limitations of the independent claims 1, 13, 25 and 37 are not taught nor suggested by the prior arts of record. Claims 2 – 12 depend on claim 1; claims 14 – 24 depend on claim 13; claims 26 – 36 depend on claim 25; and claims 38 – 48 depend on claim 37. Therefore, dependent claims 2 – 12, 14 – 24, 26 – 36 and 38 – 48 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474